DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application.  Claims 1-4, 19, and 20 have been withdrawn from consideration.  Claims 5 and 13 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
In the response, the Applicant references portions of paragraphs 0012 and 0013 of the specification to provide support for this limitation.  Paragraph 0012 recites: “Reciprocation of the portion of the length of the elongated element that defines the loop may facilitate movement of the loop to a desired location within a body of a subject, movement of the loop over and/or around a targeted object within the body of the subject, and/or use of the loop to cut through tissue or a foreign body within the body of the subject.”  Paragraph 0013 recites: “In various embodiments, such a method may include introducing a distal end of a sheath of the snare, as well as the loop, into the body of a subject. The distal end of the snare may be advanced (distally) into the subject's body to a desired location, or a target location; for example, a location from which an object or tissue is to be removed. The loop may then be moved onto and engage the object that is to be removed from the body, and the snare and the object 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 2017/0049471 A1) (“Gaffney”) in view of Jacobs et al. (US 2014/0222014 A1) (“Jacobs”).
Regarding claim 5, Gaffney discloses (Figures 1-3D, 6) a method for retrieving an object (polyp) from within a body of a subject, comprising: introducing a sheath (108) and a snare (116) into a body of a subject to an approximate location of an object to be removed from the body (paragraph 0057); positioning a loop (114, 116) extending from a distal end of the sheath around the object (paragraph 0057); with the loop around the object (paragraph 0057), manually reciprocating the snare by repeatedly actuating a 
In the same field of endeavor, Jacobs teaches that it is known in the art that during a polypectomy procedure, the severed polyp can be removed from the body using the same snare device that was used to cut the polyp (paragraph 0004). Jacobs further teaches a snare that is deployed and retracted repeatedly to facilitate engagement, cutting, and removal of tissue from the body of a subject (paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Gaffney such that reciprocation of the snare also facilitates removal of the object by the loop, as taught by Jacobs. This modification would simplify the procedure because the same tool would be used to engage, cut, and remove a polyp in a polypectomy procedure. Removal of the object by the loop would allow an operator to dispose of the object or collect the object for further testing.
Regarding claim 6, Gaffney in view of Jacobs teaches engaging the object between the loop of the snare and the distal end of the sheath (Gaffney, paragraph 0057).

Regarding claim 8, Gaffney in view of Jacobs teaches that engaging the object between the loop of the snare and the distal end of the sheath comprises reducing a size of the loop (Gaffney, paragraph 0057).
Regarding claim 9, Gaffney in view of Jacobs teaches (Gaffney, Figures 3A-3D) sizing the loop (Gaffney, paragraphs 0047-0049 and 0057).
Regarding claim 10, Gaffney in view of Jacobs teaches (Gaffney, Figure 6) that sizing the loop comprises sizing the loop before introducing the sheath and the snare into the body of the subject (Gaffney, paragraphs 0075-0076).
Regarding claim 11, Gaffney in view of Jacobs teaches sizing the loop comprises sizing the loop with the loop at the approximate location of the object (Gaffney, paragraph 0057).
Regarding claim 12, Gaffney in view of Jacobs teaches retracting the loop (112, 114) into a lumen of the sheath (108) prior to introducing the sheath and the snare into the body of the subject; and extending the loop beyond the distal end of the sheath after introducing the distal end of the sheath to the approximate location of the object (Gaffney, paragraph 0057).


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2014/0222014 A1) (“Jacobs”) in view of Nakao et al. (US 5,190,542) (“Nakao”).
Regarding claim 13, Jacobs discloses (Figures 1-9) a method for retrieving an object (polyp) from within a body of a subject, comprising: adjusting a size (by sliding collar 125/225/325/425/525/625/725/825) a loop of a snare (455/655/855) will assume when fully extended from a lumen of a sheath (150/250/350/450/550/650/750/850; steps 904, 908, 912 in Figure 9); introducing the sheath and the snare into a body of a subject to an approximate location of an object to be removed from the body (step 902 in Figure 9); oscillating the loop to facilitate engagement of and removal (severing) the object with the loop. NOTE: the term “oscillating” means “to move or travel back and forth between two points” (Merriam-Webster online dictionary). Jacobs discloses that in order to engage and remove (sever) the object (polyp), the loop is first moved distally out of the sheath to position the loop around the object, and then is retracted proximally to sever the object. Jacobs discloses that the deployment and retraction can be done repeatedly (paragraph 0049). The movement of the loop distally and proximally to engage and remove (sever) the object (polyp) is movement of the loop forward and backward between two points. Jacobs fails to explicitly disclose pulling the sheath, the snare, and the object proximally out of the body of the subject. However, in paragraph 0004, Jacobs discloses that it is known in the art that during a polypectomy procedure, the severed polyp can be removed from the body using the same snare device that was used to cut the polyp.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jacobs such that the sheath, snare, and object are pulled out of the body of the subject, as taught by Nakao (and suggested by Jacobs). This modification would allow the patient to begin the recovery process from the procedure, preventing infection or other harm to the patient. This modification would also remove the severed object from the body for disposal or further testing.
Regarding claim 14, Jacobs in view of Nakao teaches (Jacobs, Figures 1-3, 5, 7, and 9) retracting the loop into the lumen of the sheath (150/250/350/550/750) prior to introducing the sheath and the snare into the body of the subject (Figures 1 -3, 5, 7; step 902 in Figure 9); and extending the loop from the lumen of the sheath and beyond a distal end of the sheath after introducing the distal end of the sheath to the approximate location of the object (Figures 4, 6, 8; steps 904, 908, 912 in Figure 9).
Regarding claim 15, Jacobs in view of Nakao teaches (Jacobs, Figure 9) engaging the object (polyp) between the loop of the snare and the distal end of the 
Regarding claim 16, Jacobs in view of Nakao teaches (Jacobs, Figure 9) reducing the size of the loop once the loop has been positioned around the object (steps 906, 910, 914 in Figure 9).
Regarding claim 17, Jacobs in view of Nakao teaches that the sheath and snare are introduced into the body of the subject via the working channel of an endoscope (Jacobs, paragraph 0049). However, the combined teaching fails to teach that adjusting the size of the loop comprises adjusting the size of the loop before introducing the sheath and the snare into the body of the subject. Jacobs discloses that adjusting a size a loop of a snare will assume when fully extended from a lumen of a sheath is controlled by sliding a collar (325/425/525/625/725/825) along the handle assembly. Jacobs discloses that this step occurs after the sheath and snare are introduced into the body of the subject via the working channel of the endoscope. The claim requires that this step occurs before insertion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the size the loop of the snare will assume when fully extended from the lumen of the sheath before introducing the sheath and the snare into the body of the patient by sliding the collar to the desired marking on the handle before inserting the sheath and the snare into the working channel of the endoscope. This modification would allow a physician to pre-set the size of loop based on the size of the polyp that is to be removed, which would simplify the 
Regarding claim 18, Jacobs in view of Nakao teaches (Jacobs, Figure 9) adjusting the size of the loop comprises adjusting the size of the loop with the loop at the approximate location of the object (steps 904, 908, 912 in Figure 9).

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
The Applicant’s arguments regarding the rejections under 35 U.S.C. § 112(a) have been addressed in the Claim Rejections - 35 USC § 112 section above.
Regarding the rejections citing Gaffney in view of Jacobs, the Applicant has argued that Gaffney does not expressly or inherently describe reciprocating the loop of the snare to facilitate engagement of an object, such as target tissue, and Jacobs lacks any teaching or suggestion of a method that includes reciprocating a loop of a snare for any reason.  The Examiner disagrees with these arguments.  In paragraph 0057, Gaffney discloses “the proximalmost ends of snare device 116 may be pushed in the distal direction so that portions (e.g., the distal loop) of snare 116 are ejected from the distal end 104 of sheath 108 and/or the delivery device.”  Further, Gaffney discloses “one or both ends of snare 116 may then be drawn in the proximal direction to contact the interior facing surfaces of the loop against the target tissue and/or tighten the distal loop of snare 116 around the target tissue.”  As stated in the previous Office Action, the term “reciprocating” means “(of a part of a machine) move backward and forward in a 116 contacts the target tissue, the operator may initiate a saw motion, drawing the interior surface of the snare back and forth across the target tissue. The operator may do so by alternately pushing and pulling on the two proximal ends of the tensioned wire, cutting through the tissue currently snared.”  In view of the definition provided, Gaffney discloses reciprocating the snare/loop to both engage the object and to cut into the object.  The Jacobs reference was cited to teach that the object can be removed using the same snare device that engages and cuts the object (Jacobs, paragraph 0004).
Regarding the rejections citing Jacobs in view of Nakao, the Applicant has argued that Jacobs does not teach or suggest oscillating the loop.  The Examiner disagrees with this argument.  The term “oscillating” means “to move or travel back and forth between two points” (Merriam-Webster online dictionary).  Jacobs discloses that in order to engage and remove (sever) the object (polyp), the loop is first moved distally out of the sheath to position the loop around the object, and then is retracted proximally to sever the object. The movement of the loop distally and proximally to engage and remove (sever) the object (polyp) is movement of the loop forward and backward between two points.  The Nakao reference was cited to teach the step of pulling the sheath, snare, and object out of the body of the subject.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771             

/DIANE D YABUT/Primary Examiner, Art Unit 3771